Powell, J.
A judgment was rendered in a county court against the individual members of a partnership; an appeal was entered in the name of the partnership by its attorney at law, and the sole surety wras one of the partners against whom judgment'had been rendered., Meld, that the appeal was a nullity, was not amendable, and was properly dismissed on motion. Gordy v. Robertson, 26 Ga. 410, and cases cited in the footnotes; Fisher v. Pearson, 1 Ga. App. 517, and cit., 57 S. E. 1018.

Judgment affirmed.

Appeal, from Putnam superior court — Judge Lewis. March 18, 1907.
Submitted June 25,
Decided July 10, 1907.
W. T. Davidson, for plaintiff in error.
Turner & Adams, contra.